UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-6930


BENJAMIN WILLIAM FAWLEY,

                Plaintiff - Appellant,

          v.

WILLIAM E. JOHNSON, Esquire; CHRISTOPHER J. COLLINS,
Esquire; JOHN S. GILL, Commonwealth Attorney; JOHN C.
BULLARO, Special Prosecutor; WILLIAM H. SHAW, III, Judge,
Mathews County Circuit Court; COMMONWEALTH OF VIRGINIA;
COUNTY OF MATHEWS, Virginia,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:10-cv-00175-MSD-FBS)


Submitted:   August 26, 2010                 Decided:   September 7, 2010


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Benjamin William Fawley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Benjamin William Fawley appeals the district court’s

order dismissing his 42 U.S.C. § 1983 (2006) complaint under 28

U.S.C. § 1915A(b) (2006).        We have reviewed the record and find

no reversible error.         Accordingly, we affirm for the reasons

stated by the district court.          Fawley v. Johnson, No. 2:10-cv-

00175-MSD-FBS (E.D. Va. June 24, 2010).          We deny Fawley’s motion

to allow documents, and dispense with oral argument because the

facts   and    legal   contentions   are   adequately   presented    in   the

materials     before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                    AFFIRMED




                                      2